DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) document submitted on May 13, 2020 and October 1, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
2. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “member” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller configured to generate” in claim 11, “image synthesizer configured to synthesize” in claim 11,  “holder supporting the lens barrel “in claim 14, “elastic members disposed between outer corners” in claim 21, “controller outputs a signal…” in claim 22, “controller outputs…” in claim 23, “ image synthesizer generates..” in claim 24,  “controller configured to..” in claim 29, “ synthesizer configured to…” in claim 29, controller configured to..” in claim 30, “ synthesizer configured to…” in claim 30. 

 	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 12,13,15-20 ,25-28, are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent from claim 11.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

       Claims 11, 12,17,  18,  25,  26, 27,29,30 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Van Heugten (US Pub. No.: US 2015/0085179 A1). 
              Regarding claim 11, Van Heugten discloses a camera module (Para 18; camera ) , comprising:
         an image sensor (Fig. 1; Para 14; image sensor 5) configured to output a plurality of image frames;
            a lens assembly disposed on the image sensor ( Para 14; Image sensor 5 has conventional focus optical lens 10 and electro-active lens 15 positioned appropriately to bring objects into focus ) , the lens assembly forming an optical path of light incident on the image sensor from outside; 
	a controller (Para 118; controller) configured to generate a control signal to adjust at least one of the optical path of the lens assembly or the position of the image sensor relative to the lens assembly ( Para 13;  As more voltage is applied, the liquid crystal molecules can change orientation from being parallel to the substrate to becoming more 
	an image synthesizer configured to synthesize the plurality of image frames to generate a composite image (Fig. 6;  Para 27; At activity 6800, a composite image, such as an image that comprises a plurality of automatically selected regions from the at least two images, each selected region having a best focus with respect to a corresponding region of each of the at least two images, can be automatically rendered),
wherein the composite image has a higher resolution than the plurality of image frames ( Para 26-28;  a composite image, such as an image that comprises a plurality of automatically selected regions from the at least two images, each selected region having a best focus with respect to a corresponding region of each of the at least two images, can be automatically rendered. Best focus image regions are selected to be combined, therefore the final image is more clear than previous captured images  ) , and
wherein the plurality of image frames are respective image frames generated along respectively different optical paths changed by the lens assembly 
	Regarding claim 12, Van Heugten discloses wherein the lens assembly comprises a variable lens disposed on the image sensor and configured to adjust the 
	Regarding claim 17, Van Heugten discloses wherein the different optical paths are changed using the variable lens ( Para  18, 27; Electro-active lens 15 can be preset to be initially focused upon far objects in its "ready to shoot" mode. Image sensor 5 can capture the first image of the scene, and/or complete the image acquisition, typically in less than approximately 20 to approximately 50 milliseconds. Electro-active lens 15 then can change focus from the far location (typically 3 meters or more distant, with a depth of focus from 3 meters to infinity) to a middle location (typically 1 meter distant with a depth of focus of 0.3 meters), typically in approximately 5 to approximately 20 milliseconds. Then image sensor 5 can acquire and record a second image of the 
	Regarding claim 18, Van Heugten discloses wherein the variable lens comprises a liquid lens configured such that an interface formed between two liquids having properties different from each other is deformed according to the control signal  ( Para 13; electro-active lens used for focus can be constructed from two clear substrates oriented substantially parallel and substantially adjacent to each other, with liquid crystal sandwiched and sealed in between the substrates. Electrical connections can be made to the concentric ring electrodes, and a voltage profile can be applied such that there is 
	Regarding claim 25, Van Heugten discloses wherein the plurality of image frames includes a first image frame and a second image frame, and wherein the second image frame is an image frame moved by a first interval based on the first image frame ( Para 13-18;  Image sensor 5 can capture the first image of the scene, and/or complete the image acquisition, typically in less than approximately 20 to approximately 50 milliseconds. Electro-active lens 15 then can change focus from the far location (typically 3 meters or more distant, with a depth of focus from 3 meters to infinity) to a middle location (typically 1 meter distant with a depth of focus of 0.3 meters), typically in approximately 5 to approximately 20 milliseconds. Then image sensor 5 can acquire and record a second image of the scene; the second image is captured after electro-active lens change focus from far location (when the first image was taken) to a middle location after certain period; therefore the second image is moved by a period/first interval based on the first image ) .

	Regarding claim 27, Van Heugten discloses the camera module according to claim 11, wherein the control signal includes a signal for changing a field of view (FOV) of the lens assembly in a first direction, a signal for changing the FOV of the lens 
	Regarding claim 29, Van Heugten discloses a camera module (Para 18; camera), comprising:

an image sensor (Fig. 1; Para 14; image sensor 5) configured to sense a plurality of images using the lens assembly;
a controller (Para 118; controller) configured to control the liquid lens (Para 13;  As more voltage is applied, the liquid crystal molecules can change orientation from being parallel to the substrate to becoming more perpendicular to the substrate, and a resulting change in the index of refraction can occur); and
a synthesizer configured to synthesize the plurality of images to generate a composite image (Fig. 6; Para 27; At activity 6800, a composite image, such as an image that comprises a plurality of automatically selected regions from the at least two images, each selected region having a best focus with respect to a corresponding region of each of the at least two images, can be automatically rendered),

	Regarding claim 30, Van Heugten discloses a camera module (Para 18; camera) , comprising:
      an image sensor (Fig. 1; Para 14; image sensor 5) configured to sense a plurality of images;
       a lens assembly (Para 13,14;  Image sensor 5 has conventional focus optical lens 10 and electro-active lens 15 positioned appropriately to bring objects into focus. An exemplary electro-active lens used for focus can be constructed from two clear substrates oriented substantially parallel and substantially adjacent to each other, with liquid crystal sandwiched and sealed in between the substrates. As more voltage is applied, the liquid crystal molecules can change orientation from being parallel to the substrate to becoming more perpendicular to the substrate, and a resulting change in the index of refraction can occur )  configured to form an optical path of light incident on the image sensor;
        a controller (Para 118; controller )  configured to adjust at least one of the optical path 
    an image synthesizer ( Fig. 6; Para 27; At activity 6800, a composite image, such as an image that comprises a plurality of automatically selected regions from the at least two images, each selected region having a best focus with respect to a corresponding region of each of the at least two images, can be automatically rendered)  configured to synthesize the plurality of images to generate a composite image, wherein the plurality of images comprise images generated along respectively different optical paths by the lens assembly or images generated at respectively different positions of the image sensor (Para 18, 27; Electro-active lens 15 can be preset to be initially focused upon far objects in its "ready to shoot" mode. Image sensor 5 can capture the first image of the scene, and/or complete the image acquisition, typically in less than approximately 20 to approximately 50 milliseconds. Electro-active lens 15 then can change focus from the far location (typically 3 meters or more distant, with a depth of focus from 3 meters to infinity) to a middle location (typically 1 meter distant with a depth of focus of 0.3 meters), typically in approximately 5 to approximately 20 milliseconds. Then image sensor 5 can acquire and record a second image of the scene, then electro-active lens 15 can change focus to the near location (typically 0.2 meters distant with a depth of focus of 0.1 meter) and image sensor 5 can acquire and record a third image of the scene.  first image of a scene can be acquired, that first image having a first focal depth. At activity 6200, a depth of focus of the electro-active lens automatically can be changed. At activity 6300, a second image of a scene can be acquired, that second image having a second focal depth that is different than the first focal depth. At activity .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Van Heugten (US Pub. No.: US 2015/0085179 A1), in view of Chang (US Pub. No.: US 2011/0075013 A1).
	Regarding claim 14, Van Heugten does not disclose the camera module according to claim 12, wherein the lens assembly comprises: a first lens unit; a second lens unit; a lens barrel accommodating the first lens unit and the second lens unit; and a holder supporting the lens barrel. 
	Chang discloses the lens assembly comprises: a first lens unit (Para 10; first lens 110) ; a second lens unit ( Para 11; second lens 120); a lens barrel  ( Para 14-16; barrel 310 that receives lens ) accommodating the first lens unit and the second lens unit; and a holder supporting the lens barrel ( Para 15; The barrel 310 can be screwed into the holder 320. Alternatively, the barrel 310 can be fixed in the holder 320 by another way such as adhering the barrel 310 to the holder 320 or configuring both to snap fit.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include lens barrel and lens holder as disclosed in Chang for the camera system disclosed in Van Heugten in order to hold and protect lens and improve system stability.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Van Heugten (US Pub. No.: US 2015/0085179 A1), in view of Chang (US Pub. No.: US 2011/0075013 A1) and further in view of Lee et al. ( US Pub. No.: US 2020/0049863 A1). 
	Regarding claim 15, the combination of Van Heugten and Chang does not disclose the variable lens is disposed outside of the lens barrel, above the first lens unit within the lens barrel, between the first lens unit and the second lens unit, or below the second lens unit within the lens barrel. 
	Lee discloses the variable lens is disposed outside of the lens barrel, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have liquid lens disposed between first lens unit and second lens unit as disclosed in Lee for the camera disclosed in Van Heugten and Chang in order to be safe and securely located while  flexibly providing deformation  and changing curvature to perform image stabilization and autofocus.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Van Heugten (US Pub. No.: US 2015/0085179 A1), in view of Chang (US Pub. No.: US 2011/0075013 A1) and further in view of Chao et al. (US Pub. No.: US 2009/0010638 A1).
Regarding claim 16, the combination of Van Heugten and Chang does not disclose the camera module according to claim 14, comprising a cover exposing an opening in an upper portion of the lens assembly.
	Chao et al. discloses a cover exposing an opening in an upper portion of the lens assembly (Fig. 5; Para 24;  a cover 128 defines a opening 129 corresponding to the lens 121 for transmitting light therethrough   ) .		
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include opening for upper potion of the lens assembly as disclosed in Chao et al. for  the camera disclosed in the combination of Van Heugten and Chang in order to transmit light to lens for image sensor exposure to capture images.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Van Heugten (US Pub. No.: US 2015/0085179 A1), in view of Imada (US Pub. No.: US 2016/0212349 A1).	
	Regarding claim 19, Van Heugten discloses the camera module according to claim 1, wherein the variable lens comprises: at least one lens (Para 14,15; lenses 10 and 15).
	However, Van Heugten does not disclose an actuator configured to move or tilt the at least one lens in at least one of a vertical direction or a horizontal direction according to the control signal.
         Imada discloses an actuator configured to move or tilt the at least one lens in at least one of a vertical direction or a horizontal direction according to the control signal 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include image stabilizing lens as disclosed in Imada for the camera disclosed in van Heugten in order to move the image stabilizing lens in both horizontal and vertical directions to correct shake and reduce blur of the images.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Van Heugten (US Pub. No.: US 2015/0085179 A1), in view of Hubert et al.  (US Pub. No.: US 2019/0141248 A1).	
	Regarding claim 20, Van Heugten does not disclose the camera module according to claim 11, comprising: 
           an actuator, the controller moving or tilting the actuator in at least one of optical-axis direction, a direction parallel to an optical axis, or a direction perpendicular to the optical-axis direction; and a substrate disposed on the actuator, wherein the image sensor is disposed on the substrate and is capable of moving together with the substrate in the same direction as a direction in which the actuator moves.
           Hubert et al.  discloses the camera module according to claim 11, comprising: 
120 may include an image sensor frame member 122, one or more flexible members 124 (also referred to herein as “flexures”, “flexure arms”, or “spring arms”) for mechanically connecting the image sensor frame member 122 (also referred to herein as the “dynamic platform” or “inner frame”) to a frame of the transverse motion voice coil motor 126 (also referred to herein as the “static platform” or “outer frame”), and a plurality of OIS coils 132. As indicated in FIG. 2, the OIS coils 132 may be mounted to the dynamic platform 122 within the magnetic fields 138 of the shared magnets 116, for producing forces 140 for moving the dynamic platform 122 in a plurality of directions orthogonal to the optical axis of the lens 104.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include actuator to move image sensor as .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Van Heugten (US Pub. No.: US 2015/0085179 A1), in view of Hubert et al.  (US Pub. No.: US 2019/0141248 A1) and further in view of Huang et al. (US Pub. No.: US 2009/0268316 A1).
	Regarding claim 21, Van Heugten does not disclose a substrate having an annular planar shape surrounding the image sensor; an actuator disposed between the image sensor and the substrate, and elastic members disposed between outer comers of the image sensor and inner corners of the substrate, wherein the image sensor is capable of moving in the same direction as a direction in which the actuator moves, and wherein the image sensor is spaced apart from an inner circumferential surface of the substrate by a predetermined distance.
          Hubert discloses a substrate surrounding the image sensor (Figs. 1, 2; Para 53,54; image sensor frame member 122 surrounding image sensor 108) ) ;
         an actuator disposed between the image sensor and the substrate ( Para 53-55; wherein part of voice coil motor 120 include coils 132  mounted on a flexible printed circuit 134 is located between image sensor 108 and image sensor frame member 122 ) , and elastic members disposed between outer comers of the image sensor and inner corners of the substrate 9 Para 53; flexible members 124 also referred to spring arms),
120 may include an image sensor frame member 122, one or more flexible members 124 (also referred to herein as “flexures”, “flexure arms”, or “spring arms”) for mechanically connecting the image sensor frame member 122 (also referred to herein as the “dynamic platform” or “inner frame”) to a frame of the transverse motion voice coil motor 126 (also referred to herein as the “static platform” or “outer frame”), and a plurality of OIS coils 132. As indicated in FIG. 2, the OIS coils 132 may be mounted to the dynamic platform 122 within the magnetic fields 138 of the shared magnets 116, for producing forces 140 for moving the dynamic platform 122 in a plurality of directions orthogonal to the optical axis of the lens 104.), and
wherein the image sensor is spaced apart from an inner surface of the substrate by a predetermined distance ( Fig. 2; Fig. 3; wherein the image sensor is received by image sensor frame member at a fixed location that spaces apart from edge surfaces of the image sensor frame member by certain distance as the figures shown ) .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include substrate, actuator and elastic members as disclosed in Hubert for the camera disclosed in Van Heugten and           Hubert in order to securely mount image sensor onto a frame member and to be able to provide power to shift image sensor to perform image stabilization and shake correction. 

Huang et al. discloses a substrate having annular planar shape surrounding the image sensor (Para 25; The base 211b and the annular protrusion 214 cooperatively form an inner space 219 for receiving an image sensor (not shown) of the camera module therein).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include substrate that has annular planar shape as disclosed in Huang et al. for the camera disclosed in Van Heugten in order to receive image sensor and match the shape of substrate and lens module better and improve system stability. 

Claims 22 , 28 rejected under 35 U.S.C. 103 as being unpatentable over Van Heugten (US Pub. No.: US 2015/0085179 A1), in view of Oishi (US Pub. No.: US 2017/0285306 A9).	
	Regarding claim 22, Van Heugten does not disclose wherein the image sensor comprises a first region and a second region, and wherein the controller outputs a signal to control the variable lens such that an optical path of light, incident from outside and passing through the variable lens, is changed from the first region to the second region of the image sensor. 
	Oishi discloses wherein the image sensor comprises a first region and a second region ( Para 56-57; the first imaging region 22A and the second imaging region 22B ) , and wherein the controller outputs a signal to control the variable lens such that an 20a. The optical path difference producing member 21B changes in thickness so as to give a symmetric shape at the center of the axis P of the imaging area in which the thickness is switched from an increase to a decrease along the Z direction . Upon receiving instruction information output from the focus control portion 34, the objective lens control portion 36 actuates the objective lens 15 in the Z direction in accordance with contents of the instruction information. It is, thereby, possible to adjust a focus position of the objective lens 15 with respect to the sample S.  The optical path difference producing member is disposed in such a manner that the optical path difference of the second optical image is symmetrical to the axis of the imaging area orthogonal to a direction at which the second optical image moves in association with scanning of the sample, and the region control unit reverses a position of the first imaging region and a position of the second imaging region on the imaging area with respect to the axis in association with reversal of the scanning direction of the sample.) . 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include different regions in the image sensor and have optical path difference producing members as disclosed in Oishi for 

Regarding claim 28, Van Heugten does not disclose the variable lens is a variable prism configured such that an angle of a lower plate thereof is changed according to the control signal .
	Oishi discloses the variable lens is a variable prism configured such that an angle of a lower plate thereof is changed according to the control signal ( Para 72; an optical path difference producing member 21B composed of a prism-shaped glass member which undergoes a continuous change in thickness toward the center thereof in the Z direction is disposed so as to be in alignment with the axis P of the imaging area 20a )  .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include variable prism as disclosed in Oishi for the camera disclosed in Van Heugten in order to secure and obtain enough light and perform better focus and exposure to improve image quality. 

Allowable Subject Matter

Claims 13, 23,24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

           Regarding claim 23, none of the prior art discloses “wherein the image sensor further includes a third region and a fourth region, and wherein the controller outputs a signal to control the variable lens such that the optical path is changed from the second region to the third region, and outputs a signal to control the variable lens such that the optical path is changed from the third region to the fourth region” in combination with other limitation in its base claim. 
           Regarding claim 24, none of the prior art discloses “wherein the image synthesizer generates a first super-resolution image frame by synthesizing first to fourth image frames transmitted from the image sensor, and thereafter generates a second super-resolution image frame by synthesizing a fifth image frame and the second to fourth image frames output from the image sensor” in combination with other limitation in its base claim. 






Conclusion

   The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is 469-295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/Primary Examiner, Art Unit 2696